DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 1/26/2021 has been entered and fully considered. Claims 1, 3, 5-8, 10-15, 17, 19-25 are pending. Claims 2, 4, 9, 16 and 18 are cancelled. Claims 1, 15, 17 and 21 are amended. Claims 22-25 are new. No new matter is added. 
Support for the new claims can be found in instant figure 4. As seen in figure 4, there are more than two cavities, 116, connected with cross-over between each cavity. 


Response to Arguments
Applicant’s arguments, see REMARKS, filed 1/26/2021, with respect to claims 1 and 17 have been fully considered and are persuasive.  The rejection of claims 1, 3, 5-8, 10-15, 17, 19-25  has been withdrawn. 
Applicant argues that Lacy cites passages 140 do not extend from a first end along at least a portion of the length of green core. Instead, passages 140 are distinct holes. 
Examiner agrees. As seen in figures 3 and 4 of Lacy et al., the cross-over channels, 130a-130d,  connect cooling holes, 140 and 142 and are both formed in the exterior surface of the core, 120. 
The hole necessarily has a dimension (e.g., the diameter) along the length of the core. However, when combined with the teachings of Bratton et al. and Gallier et al., the channels of Lacy et al. appear to represent the first and second cooling cavities of Bratton et al. and Gallier et al. and not cross-over holes, per se. 

Allowable Subject Matter
Claims 1, 3, 5-8, 10-15, 17, 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
See the deficiencies in Lacy et al. noted above. The concept of having cross-over channels between a plurality of cooling cavities, as well as holes extending through an outer surface to fluidly connect the channels to the outer surface is generally known. BUNKER (US 2015/0143792) discloses headers, 54 and 54 (e.g., cross-over holes) that connect a plurality of cooling channels, 62, that are connected to the outer surface via holes in said outer surface, 64 (Figures 3 and 4). However, only the cross-over holes are machined into the core, 32, whereas the cooling channels are provided in an intermediate layer, 42 (Figure 4). 
Thus, the prior art does not teach the claimed plurality of cooling channels and cross-over holes machined in the core, per se, with film holes connecting the cooling channels to the outside. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745